El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Para tramitar el apelante el presente recurso presentó en la corte inferior una exposición del caso que fué aprobada por el juez sentenciador, pero eliminando de ella las instruc-ciones dadas al jurado y la denegación de las propuestas por el abogado del acusado porque no fueron exeepcionadas, y por esto dichas instrncciones no figuran en la transcripción de los autos que remitió el secretario. El apelante nos pidió que ordenásemos al secretario que remitiera dichas instruc-ciones, de acuerdo con el artículo 356 del Código de Enjuicia-miento Criminal, según quedó enmendado en Ley de 7 de marzo de 1908, y así lo decretamos, habiendo enviado dicho secretario un pliego con las instrucciones, haciendo constar que así están consignadas en el pliego de exposición del caso presentado por el acusado y que fueron eliminadas por orden de la corte, sin que dichas instrucciones orales hayan sido puestas por escrito ni firmadas por el juez. En vista de todo esto se nos pide ahora que ordenemos al secretario de la corte inferior remita dichas instrucciones debidamente au-tenticadas por el juez, a quien .se hará extensiva la orden.
*285Para que podamos tomar en consideración las instruc-ciones dadas por el juez al jurado es necesario que aquél las Raya certificado. El Pueblo v. Coll, 18 D. P. R. 361; El Pueblo v. Laporte, 19 D. P. R. 45; El Pueblo v. Ortiz, 19 D. P. R. 305. Dispone la regla 76 de nuestro Beglamento que si se nos pide que se agreguen a los autos las instrucciones da-das al jurado en el tribunal inferior se denegará dicba soli-citud a menos que el apelante pruebe que antes de la trans-misión de los autos a este tribunal lia tratado de conseguir que las instrucciones fuesen puestas por escrito, y firmadas por el juez, y que su petición en tal sentido ba sido denegada por razones improcedentes.
Según declaración jurada del abogado del apelante obtuvo del taquígrafo del tribunal copia certificada de las instruc-ciones dadas por el juez al jurado escritas en maquinilla y las incluyó en el pliego de exposición del caso, pero fueron eliminadas de él y no certificadas por el fundamento de no baber sido excepcionadas. Esta razón era improcedente para eliminar de la exposición del caso las instrucciones dadas al jurado, pues aunque no bayan sido excepcionadas pueden ser examinadas por nosotros para considerar si en ellas cometió la corte algún error fundamental. El Pueblo v. Fernández, 14 D. P. R. 630; El Pueblo v. Barrios, 23 D. P. R. 831; El Pueblo v. López, 24 D. P. R. 437; El Pueblo v. Hernández, 25 D. P. R. 660; El Pueblo v. Ramírez de Arellano, 25 D. P. R. 263; El Pueblo v. Figueroa, 26 D. P. R. 754.
Estando amparado el apelante por la regla citada debe librarse orden al secretario para que remita a este tribunal las instrucciones dadas por el juez al jurado, certificadas por el juez, y también las que fueron pedidas y denegadas.

Declarada con lugar la moción.

Jueces concurrentés: Sres. Presidente del Toro, y Aso-ciados "Wolf y Hutcbison.